Citation Nr: 0603709	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  00-05 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for chronic vestibular 
dysfunction, to include Ménière's  disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1953 to 
December 1954.  

This matter initially comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 1998 rating 
decision from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Buffalo, New York.  

In December 1998, the RO denied the claim of entitlement to 
service connection for Ménière's  disease.  

This issue was previously before the Board.  In May 2003 and 
October 2004, the Board remanded the issue for further 
development.  The Board re-characterized the issue as shown 
on the cover page of the decision.  A review of the record 
shows that the requested development has been accomplished.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  A definitive diagnosis of Ménière's  disease is not shown 
by the medical evidence of record.  

3.  Symptoms of vestibular pathology, to include vertigo, 
were shown many years after service, and have not been 
causally related to the veteran's service by competent 
medical evidence.  


CONCLUSION OF LAW

Chronic vestibular dysfunction, to include Ménière's  
disease, was not incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1112, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.303, 3.304 
(2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

In the veteran's case, the RO construed the submission of the 
VA medical treatment records, received on September 21, 1998, 
as a claim of entitlement to service connection for Ménière's  
disease.  By rating decision, dated in December 1998, the RO 
denied the claim.  The veteran was notified of the RO's 
denial in February 1999.  Thereafter, he filed a timely 
appeal.  In August 2001, he was provided with correspondence 
pertaining to the requirements of VCAA and VA's duty to 
assist him with the claim.  He was advised of the information 
and evidence necessary to substantiate the claim, his 
responsibilities to submit certain evidence on his own 
behalf, and VA's responsibility to obtain and submit certain 
evidence on his behalf.  He received similar correspondence 
in August 2002, October 2004, and December 2004.  

In light of the foregoing development, all notification has 
been given to the veteran and all relevant available evidence 
has been obtained by VA.  Consequently, the Board concludes 
that any deficiency in compliance with the VCAA has not 
prejudiced the veteran and is, thus, harmless error.  See ATD 
Corp. v.  Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Bernard v.  Brown, 4 Vet. App. 384 (1993).  

Factual Background

The service medical records showed that on pre-induction 
examination, the veteran did not have chronic vestibular 
dysfunction or symptoms of any vestibular pathology.  In July 
1954, the veteran related that he suffered from tinnitus ever 
since basic training.  There were was no mention of any 
symptoms of vestibular pathology or Ménière's  disease.  A 
November 1954 physical examination performed the day prior to 
his separation from service noted the veteran's complaints of 
ringing in both of his ears and stiffness of the neck.  

On VA Ear, Nose, and Throat (ENT) examination, dated in April 
1956, the veteran related that he developed constant ringing 
in the ears as a result of rifle range training in service.  
The veteran did not complain of, nor were there findings 
indicative of, vestibular pathology or Ménière's  disease.  

The veteran was seen at the Faxton Hospital in November 1992, 
complaining of dizziness, nosebleed, and vomiting.  The onset 
of dizziness was one-hour prior to the November 1992 visit.  
The diagnosis was labyrinthitis. 

The VA progress notes, dated in November 1995, noted the 
veteran's long-standing history of tinnitus.  The veteran 
reported having experienced 3 episodes of acute vertigo, 
within 1 year, associated with nausea and ataxia.  A November 
1995 computed tomography (CT) image of the brain was 
negative.  The assessment was to rule out labyrinthitis and 
Ménière's  disease.  During a December 1995 VA audiology 
evaluation, the veteran gave a history of Ménière's disease.  
VA outpatient treatment records dated through in 1996 and 
1997 show complaints of dizziness, and suggestions of 
Ménière's disease.  A November 1996 VA ENT note assessed the 
veteran with chronic vertigo, consistent with Ménière's  
disease.  

The January 1997 electronystagmogram (ENG) report from the 
Health Science Center revealed findings of vertigo.  The test 
was within normal limits.  However, it was concluded that the 
veteran's symptoms were consistent with Ménière's  disease.  

Two VA audiology examinations, dated in July 1997 noted the 
presence of Ménière's disease, but provided no opinions 
regarding etiology.  

The additional VA medical treatment reports, dated through 
November 1997, showed continued complaints and diagnosis for 
vertigo.  These medical reports also showed that the veteran 
continued to take medication for the treatment of vertigo.  
The January 1998 medical statement from R.S.S., M.D., while 
noting the veteran's history of Ménière's disease provided no 
opinion regarding etiology of the disease.  

In January 2000, the veteran underwent VA audiologic 
examination.  He reported that he suffered from Ménière's  
disease; however, the report provided no opinions regarding 
etiology of the disease.

The non-VA medical record from R.W.B., M.D. at Bassett 
Healthcare, dated in March 2000, indicated that the veteran 
had Ménière's  disease, by history.  However, the medical 
record primarily pertained to the veteran's complaints of 
hearing loss and tinnitus.  

In a July 2000 medical statement from A.M.M., MD at 
Adirondack Community Physicians, it was reported that the 
veteran related that during service, he developed ringing in 
his ears.  The ringing that he experienced in the ears was 
subsequently accompanied by occurrences of imbalance and 
staggering and a feeling of lightheadedness.  He indicated 
that he did not seek medical treatment for these symptoms.  
After discharge, he suffered at least one severe episode of 
dizziness with persistent ringing in the ears and loss of 
hearing.  The internist opined that the veteran was suffering 
from Ménière's  disease, with obvious tinnitus, vertigo, and 
sensorineural hearing loss, and because the veteran related 
that the episodes of lightheadness and staggering began in 
service, there was a possibility that the condition resulted 
from the in-service noise exposure.  He also stated that 
while at times the etiology of Ménière's  is unknown, 
particular events that cause stress in the auditory system 
could precipitate the disease.  

In the veteran's statement, dated in January 2001, he related 
that the medical evidence clearly showed that Ménière's  
disease was possibly related to exposure to noise when he was 
in service.  He essentially reiterated the findings contained 
in the medical report from Adirondack Community Physicians.  

The VA medical treatment reports, dated from January 2001 to 
August 2003, showed that the veteran was followed by the VA 
ENT Clinic for a history of chronic vertigo and Ménière's  
disease.  It was noted that the vertigo symptoms were treated 
with medication.  It was also noted that a review of the 
veteran's medical history was negative for pathology.  

On VA annual examination, dated in February 2004, the report 
showed that the veteran had a history of chronic vertigo with 
Ménière's  disease and hearing loss.  

On VA audiologic examination, dated in February 2004, the 
audiologist documented that the claims file was reviewed and 
provided the veteran's medical history.  Following the 
examination, the audiologist opined that the audiometric 
configuration was not consistent with the typical flat or 
rising audiogram that was found with Ménière's  disease.  

In March 2004, the veteran was examined by the chief of the 
VA ENT clinic, who indicated in his report that the claims 
file was reviewed.  The physician noted that the claims file 
included documentation that the veteran possibly suffered 
from Ménière's  disease.  The examination was negative for 
objective findings of dizziness.  Following the physical 
examination, the impression was that the veteran's symptoms 
were consistent with Ménière's  disease.  The physician that 
there was no definitive testing that could verify the 
presence of Ménière's  disease.  A computed tomography (CT) 
scan of the head was performed to rule out certain diseases 
that could cause similar symptoms and the CT scan was 
negative.  The opinion was that it was not likely that the 
vertigo had its origin during the veteran's period of active 
service.  There was no evidence in the claims file relating 
to complaints of treatment for vertigo during his period of 
active service.  

Additional VA medical treatment reports, dated through March 
2004, showed that the veteran continued to report that he 
experienced intermittent dizziness and that he was diagnosed 
with Ménière's  disease.  

Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  

In order to establish service connection for the claimed 
disorder, the following must be present: medical evidence of 
a current disability; medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Analysis

The service medical records are negative for symptoms of 
vestibular pathology, and Ménière's  disease was not 
diagnosed during the veteran's period of active service.  

At the outset, the Board notes that the veteran is service-
connected for bilateral hearing loss and tinnitus, which he 
maintained resulted from in-service noise exposure.  In a 
statement, dated in January 2001, the veteran suggested that 
the medical evidence confirms that he has a diagnosis of 
Ménière's  disease and that there is a relationship between 
the disease and in-service noise exposure.  Specifically, he 
maintains that the July 2000 medical report contains an 
opinion that tends to link Ménière's  disease to in-service 
noise exposure.  

The Board has weighed the evidence, and finds that service 
connection for Ménière's disease is not merited.  The July 
2000 opinion upon which the veteran relies so heavily, was 
provided by an internist, A.M.M, M.D.  An internist, while 
having some general experience with audiological and 
neurological disorders, does not have specialized knowledge 
of Ménière's disease.  The internist only stated that there 
was a possible relationship between Ménière's disease and 
acoustic trauma, but he also admitted that the etiology of 
Ménière's disease is largely unknown.  This opinion borders 
on speculation.  Weighing his opinion against the March 2004 
opinion of the Chief of a VA ENT clinic, and the February 
2004 opinion of the VA audiologist in February 2004, both 
having special knowledge of inner ear impairment, it is 
concluded that the VA opinions, which noted the lack of 
symptoms of Ménière's disease in service or until many years 
after service (well over 30 years), are based on a review of 
the service medical records and the entire claims folder as 
well as specialized knowledge, and thus are more probative in 
this case.  

A mere recitation of the veteran's self-reported lay history 
does not constitute competent medical evidence of diagnosis 
or causality.  See LeShore v. Brown, 8 Vet. App. 406 (1995).  
As such, Dr. A.M.M's medical statement is not probative of a 
definitive diagnosis of Ménière's  disease and the opinion 
purporting to relate the unsubstantiated diagnosis to in-
service exposure to noise is also of no probative value.  

With regard to whether the veteran currently suffers from any 
chronic vestibular dysfunction for which entitlement to 
service connection can be granted, the Board concludes that 
he does not.  

The claims file shows that the veteran has a history of 
chronic vertigo.  Vertigo is a symptom of vestibular 
pathology.  The first documentation suggesting that the 
veteran suffered from vertigo was in 1992, and while it is 
shown that the veteran had complaints of vertigo in 1995, the 
first diagnosis of vertigo was in 1996, many years after 
separation from active military service.  It is important to 
note that during the most recent VA examinations and VA ENT 
Consult, dated in February and March 2004, the veteran was 
not diagnosed with vertigo.  The more recent medical reports 
show that the veteran has a history of chronic vertigo.  

As a reminder, entitlement to service connection requires a 
competent medical opinion that links the current disability 
to the veteran's period of active military service.  The 
Board observes that the claims file shows that the veteran 
was treated for vertigo since approximately 1996.  The recent 
medical reports note that the veteran has a history of 
vertigo, and that he does not necessarily have current 
symptoms of vertigo.  In the veteran's case, the medical 
evidence does not show any relationship between the history 
of vertigo and active military service.  The Board notes that 
in February 2004 the examiner did not specifically include 
vertigo in the impression; however, the examiner opined that 
vertigo was not likely of service origin since the veteran's 
claims file did not show that the veteran received treatment 
for vertigo in service.  Therefore, whether the Board finds 
that the veteran has current symptoms of vertigo or a history 
of vertigo, with no current symptoms, there is absolutely no 
causal relationship between vertigo and the veteran's period 
of active service.   

The evidence of a relationship between any vestibular 
pathology or dysfunction, to include a history of vertigo, 
and the veteran's period of active military service is 
limited to assertions made by the veteran; however, as a 
layperson, he is not qualified to render an opinion 
concerning the etiology of a current disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

For the reasons and bases discussed above, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
chronic vestibular dysfunction, to include Ménière's disease.  
38 U.S.C.A. § 1110 (West 2002).  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application in the instant case.  See 
generally Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, the 
appeal is denied.  


ORDER

Entitlement to service connection for chronic vestibular 
dysfunction, to include Ménière's  disease, is denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


